UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2019


ROSARIO A. FIORANI, JR., a/k/a Ross A. Fiorani, Jr.,

                     Plaintiff - Appellant,

              v.

CAPITAL ONE FINANCIAL CORPORATION; CAPITAL ONE AUTO
FINANCE, INC., Corp. Ofc. Jane & John Does 1-25; LINDSAY AUTOMOTIVE
GROUP, d/b/a Lindsay CJD & Ram, a/k/a John Does X, Y, & Z; GREENWOOD
RECOVERY, INCORPORATED; LEESBURG AUTO IMPORT,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:19-cv-02456-GLR)


Submitted: February 26, 2020                                      Decided: March 26, 2020


Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rosario A. Fiorani, Jr., seeks to appeal the district court’s order denying leave to

proceed in forma pauperis. This Court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).    An order denying “a motion to proceed in forma pauperis is an

appealable[, interlocutory] order.” Roberts v. U.S. Dist. Court, 339 U.S. 844, 845 (1950)

(per curiam). We have reviewed the record and conclude that the district court did not

abuse its discretion in denying Fiorani’s motion to proceed in forma pauperis. See

Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980) (stating standard of

review). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for the reasons stated by the district court. Fiorani v. Capital One Fin. Corp., No. 1:19-

cv-02456-GLR (D. Md. filed Sept. 11, 2019, and entered Sept. 12, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2